Mr. Presiding Justice McBride delivered the opinion of the court. 4. Mortgages, § 709*—when decree does not require payment of excessive amount to redeem property. In a bill to redeem land from a sale under foreclosure of a mortgage, where a previous decree dismissing the bill had been reversed on the ground that a valid tender had been made preserving the right of redemption, a decree, after hearing on remand, granting complainant the right to redeem within a named time on payment of the amount for which the property was sold, without interest from the date of tender to the date of hearing, together with the taxes paid by defendant on the property sought to be redeemed between the time of sale and the date of the hearing, held not to require complainant' to pay an excessive amount as a condition of the redemption allowed. 5. Mortgages, § 710*—when party buying at foreclosure sale entitled to' reimbursement for taxes paid upon redemption. It is just and equitable that one buying property at a foreclosure sale should in case of a redemption under an order of court be reimbursed for the amounts paid out for taxes in order to protect the title of the property bought. 6. Mortgages, § 715*—when claimant of redemption fund properly allowed to appear and answer bill to redeem. In a bill to redeem land from a sale under foreclosure of a mortgage, no error is committed of which complainant can complain where one not a party to the bill is permitted to appear and answer in order to determine the rights, as between himself and defendant, to the amounts to be paid as a condition of the redemption sought, it appearing that no complaint was made as to the distribution of the redemption fund between the' claimants, and that the amount to be paid by complainant as a condition of redemption was not affected by the action of the court in permitting such appearance and answer.